DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 13-32 are pending.
Claim Interpretation
The claim elements do not invoke 35 U.S.C. § 112(f).
References
D1: US20090043203		February 12, 2009
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 13 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.  
With regards to claim 13, the D1 reference discloses the utilization of an ultrasound imaging system (Title) comprising: a transducer (16) configured to deliver an ultrasound energy to an object and to detect echo signals from the object (Abstract); and a processor (20) coupled to the transducer, the processor implemented to configure the ultrasound imaging system in a power off state (before step 51 of FIG. 5), a first operating state (steps 52, 54, and 56 of Fig. 5), and a second operating state that consumes less power (step 58 of FIG. 5) than the first operating state; wherein the transducer is configured to operate, upon transition of the ultrasound imaging system from the power off state to the first operating state, at a first power in the first operating state and at a second power in the second operating state that is less than the first power (FIG. 5). 
Examiner Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Allowable Subject Matter
Claims 14-22, 31, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 23-29 are allowed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.

/Daniel Pihulic/
Primary Examiner
Art Unit 3645